Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
The amendments filed 4/6/2022 have been entered. Claims 1-16 have been canceled. New Claims 17-29 are pending in the application. Applicant’s amendments to the Drawings, Specification, and Abstract have overcome each and every drawing objection and specification objection set forth in the Non-Final Office Action mailed 10/06/2021.
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because those claims have been canceled. New rejections directed to the new claims are provided below.

Response to Amendment
The amendment to the claims filed on 4/6/2022 does not comply with the requirements of 37 CFR 1.121(c) because the statuses of claim 25 and claim 26 are incorrect.  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:

	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.


The status of Claims 25 and 26 should be marked “new”, but seem to be unintentionally marked “Previously Presented” and “Currently Amended”, respectively. Because this is clearly a typo, the claims will be examined as if they had the correct status headings rather than requiring Applicant to re-file the amendment.


Claim Objections
Claim 1 objected to because of the following informalities:
In claim 17 line 15, “wherein pre-processing the list” should read “wherein pre-processing the records in the list” to avoid antecedent basis issues.
In claim 17 lines 21-22, “the associated geometrical entity” should read “the identified geometrical entity” to avoid antecedent basis issues. 
In claim 26 line 2, “a first set of geometrical entities and a second set of geometrical entities” should read “a first set of geometrical entities of the geometrical entities and a second set of geometrical entities of the geometrical entities” to avoid dependency issues (i.e. a dependent claim must further limit the subject matter claimed in the independent claim under 35 U.S.C. 112(d)). 
Appropriate correction is required.

Claim Interpretation
In claim 17 line 1 and claim 28 line 1, the phrase “computer readable storage medium” is interpreted in light of the specification: 
In the context of this document, a computer readable storage medium may be any tangible medium that can contain, or store a program for use by or in connection with an instruction execution system, apparatus, or device.
(Specification [page 8 paragraph 1 lines 7-10]).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 27 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 27 incorporates by reference claim 1, which does not exist.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to patent ineligible subject matter. To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and
2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. 
(See MPEP 2106).
Step 2A is a two-prong inquiry. MPEP 2106.04(II)(A). Under the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MEPEP 2106.04(a)(2). The second prong is an inquiry into whether the claim integrates a judicial exception into a practical application. MPEP 2106.04(d).
During examination, examiners should apply the same eligibility analysis to all claims regardless of the number of exceptions recited therein. Unless it is clear that a claim recites distinct exceptions, such as a law of nature and an abstract idea, care should be taken not to parse the claim into multiple exceptions, particularly in claims involving abstract ideas. Accordingly, if possible examiners should treat the claim for Prong Two and Step 2B purposes as containing a single judicial exception. See MPEP 2106.04(II)(B).



With respect to claim 17, applying step 1, the preamble of claim 17 claims a method so this claim falls within the statutory category of a process. In order to apply step 2A, a recitation of claim 17 is copied below. The limitations of the claim that describe an abstract idea are bolded. 
A method for configuring a data structure stored in a computer readable storage medium, the data structure including a data storage block for storing a numerical model of a 3D domain having a plurality of geometrical entities, wherein each geometrical entity is stored in the data storage block as a record having at least a first index key identifying the geometrical entity and coordinates of a location of the geometrical entity in the 3D domain or coordinates of locations in the 3D domain that include at least part of the geometrical entity, the records for the plurality of geometrical entities being stored in the data storage block as a list of geometrical entities, the method for configuring the data structure comprising the steps of: 
defining a grid over a space containing the 3D domain of the numerical model, the grid discretizing the space into a plurality of cells, such that each point of the space of the numerical model is associated to a cell of the grid, and each geometrical entity is contained, in whole or in part, by one or more cells of the grid such that each geometrical entity is associated with the one or more cells in which the geometrical entity, in whole or in part, is located; and 
pre-processing the records in the list of geometrical entities stored in the data storage block, wherein pre-processing the list includes: 
generating a null list for each cell of the grid; and 
sequentially reading each record in the list of geometrical entities stored in the data storage block to determine in which cell(s) of the grid each geometrical entity is located, and for each cell of the grid, generating a list of first records, wherein each first record identifies a geometrical entity, which in whole or in part, is located in each cell and includes at least a second index key that stores the first index key of the associated geometrical entity.

The limitations are abstract ideas because they are directed to a mental process. See MPEP 2106.04(a)(2)(III), first bullet example - a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. As drafted and under a broadest reasonable interpretation, defining a grid and preprocessing records according to a certain set of instructions can practically be performed in the human mind or by using a pen and paper. For example, a person could draw a grid around objects and write a list of records representing geometrical entities (geo_id1, geo_entity1: <x1,y1,z1>; geo_id2, geo_entity2: <x2,y2,z2>), and then write a second list of records indexing the geometric entities in each cell (c_1: [(geo_id1, <i1,j1,k1>); (geo_id2, <i2,j2,k2>)]). Other limitations such as a “data storage block…”, “generating a null list…”, “sequentially reading each record…”, and “generating a list of first records” may be interpreted as parts of a mental process. An abstraction in computer science refers to creating abstract-concept objects by naming them and giving them attributes similar to their non-abstract counterparts. A block addresses in an abstraction referring a sequentially numbered address space conceptualized in the human mind or written out on a piece of paper. Assigning the value of “null” to an attribute of an object or data structure is an abstraction referring to giving something no value, which practically can be performed in the human mind or using a piece of paper. Reading a list records in a certain manner is a task that can be performed solely in the human mind. Finally, generating records with certain attributes is a conceptual process that can be performed in the human mind or using a piece of paper. Similar to collecting information, analyzing it, and displaying certain results being an abstract idea for being directed to a mental process, the limitations here are directed to a mental process for claiming subject matter that can be performed using a pen and paper.
Under step 2A prong two, the judicial exception has not been integrated into a practical application. Here, the claim recites one additional limitation: (1) stored in a computer readable storage medium.
The first and only additional limitation of “stored in a computer readable storage medium” is invoking a computer as a tool to perform an abstract idea, so these limitations fall within the “apply it” category. See MPEP 2106.04(d) referencing MPEP 2106.05(f)(2) – example (i) A commonplace business method or mathematical algorithm being applied on a general purpose computer. Similar to applying a mathematical algorithm on a general purpose computer, performing specific mathematical calculations or mental processes on a general purpose computer is using a computer as a tool to perform an abstract idea.
If the claim as a whole integrates the recited judicial exception into a practical application, then it would be patent eligible. Here, the claim is generally linked to the technology of predicting the evolution of the geophysical domain, for instance an oil or gas reservoir, when deploying a development plan for the exploitation of the reservoir (Specification [page 2 paragraph 3 lines 1-3]), but, as drafted, the claim only refers to creating records rather than using those records for a practical application, which is generally linking the use of the judicial exception to a particular field of use. See MPEP 2106.04(d) referencing 2106.05(h).
Moving on to step 2B of the analysis, Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of an abstract idea to a particular technological environment or field of use, the analysis is the same. The limitations that were determined to be extra-solution activity will require further analysis.
The only additional limitation falls within the “apply it” category, so no other additional limitations need to be reviewed under a significantly more analysis.
After reviewing the specification and looking at the claim as a whole, there is no indication that this claim is directed to a combination of known elements arranged or organized in an unconventional matter. As drafted and under a broadest reasonable interpretation, generic computer components may be arranged in the conventional manner to perform the claimed limitations. Therefore, looking at the claim as an ordered combination, the limitations do not amount to significantly more than the abstract idea.
For the foregoing reasons, claim 17 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 18, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method according to claim 17, wherein when a cell of the grid contains no geometrical entity, the list of first records for that cell is empty, and when a cell of the grid contains in whole or in part one or more geometrical entities, the list of first records for that cell includes a corresponding number of first records such that there is one first record for each geometrical entity -4-U.S.S.N. 16/643,050April 6, 2022 identified in that cell, and wherein each first record allows direct access to the corresponding geometrical entity. The claim provides an additional limitation to the step of “generating a list of first records” from claim 17 line 19. In that context, additional conditional statements that may be mentally performed do not change the nature of the mental process. Therefore, this limitation is also rejected for being a mental process. See MPEP 2106.04(a)(2)(III), first bullet example - a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. There are no additional limitations that may integrate this claim into a practical application because the entire claim is directed to a mental process. There are not additional limitations that may provide significantly more for the same reason. Therefore, claim 18 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 19, the claimed invention is directed to a mental process without significantly more. The claim recites: The method according to claim 17, wherein the grid is a structured grid. The claim provides an additional limitation to the step of “defining a grid” from claim 17 line 9. In that context, additional limitations on the mental concept of how the grid is defined that may be mentally performed do not change the nature of the mental process. Therefore, this limitation is also rejected for being a mental process. See MPEP 2106.04(a)(2)(III), first bullet example - a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. There are no additional limitations that may integrate this claim into a practical application because the entire claim is directed to a mental process. There are not additional limitations that may provide significantly more for the same reason. Therefore, claim 19 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 20, the claimed invention is directed to a mental process without significantly more. The claim recites: The method according to claim 18, wherein the structured grid is a Cartesian structured grid. The limitation is an abstract ideas because it is directed to a mental process. See MPEP 2106.04(a)(2)(III), first bullet example - a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. As previously stated, the claim provides an additional limitation to the step of “defining a grid” from claim 17 line 9. Additional limitations on the mental concept of how the grid is defined that may be mentally performed do not change the nature of the mental process. In that context, the additional limitation of the grid being a Cartesian structured grid does not change the nature of the defining being a mental process. There are no additional limitations that may integrate this claim into a practical application because the entire claim is directed to a mental process. There are not additional limitations that may provide significantly more for the same reason. Therefore, claim 20 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 21, the claimed invention is directed to a mental process without significantly more. The claim recites: The method according to claim 18, wherein the grid is indexed and a set of lists are indexed according to the index of the grid. The limitation is an abstract ideas because it is directed to a mental process. See MPEP 2106.04(a)(2)(III), first bullet example - a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. As previously stated, the claim provides an additional limitation to the step of “defining a grid” from claim 17 line 9. Additional limitations on the mental concept of how the grid is defined that may be mentally performed do not change the nature of the mental process.  In that context, the additional limitation of the grid being indexed does not change the nature of the defining being a mental process. Similar to collecting information and analyzing it being an abstract idea for being directed to a mental process, an indexed grid is also an abstract idea for being directed to a mental process. There are no additional limitations that may integrate this claim into a practical application because the entire claim is directed to a mental process. There are not additional limitations that may provide significantly more for the same reason. Therefore, claim 21 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 22, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method according to claim 17, wherein the first index key identifying each geometrical entity is indexed by a tree structure. The claim provides an additional limitation on the “first index key” introduced in the preamble of claim 17 line 4. Additional limitations on the mental concept of how a data structure is setup prior to performing the steps of the claim do not change the nature of the mental process. The data structure in this particular case can be described as a mental model for identifying certain data, or written out on a piece of paper. In that context, the additional limitation of the first index key being indexed in a tree structure does not change the nature of the first key being part of a mental process. There are no additional limitations that may integrate this claim into a practical application because the entire claim is directed to a mental process. There are not additional limitations that may provide significantly more for the same reason. Therefore, claim 22 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 23, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method according to claim 17, wherein a post-processing method is carried out according to the following steps: for each geometrical entity stored in the data storage block, appending to each geometrical entity a list of second records having at least a third index key wherein: the list of second records includes a second record for each cell of the grid satisfying that the coordinates of the location of the geometrical entity or the coordinates of the locations of part of the geometrical entity are located within the cell, and the third index key of each second record stores an index of the cell according to the previous condition. The limitations are abstract ideas because they are directed to a mental process. See MPEP 2106.04(a)(2)(III), first bullet example - a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. As drafted and under a broadest reasonable interpretation, generating lists to append to the geometrical entities according to a certain set of instructions can practically be performed in the human mind or by using a pen and paper. For example, a person could write a list of labels representing each entity (obj1: null, obj2: null), and then write out an index of what cells the object belongs (obj1: [cell_1, cell_2], obj2: [cell_3]). Similar to collecting information, analyzing it, and displaying certain results being an abstract idea for being directed to a mental process, the specific set of instructions to generate first records is an abstract idea for being directed to a mental process. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 17. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 23 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 24, the claimed invention is directed to a mental process without significantly more. The claim recites: The method according to claim 17, wherein a sub-set of geometrical entities of the numerical model are manipulated using manipulating operations according to the following steps: selecting one or more cells that include the geometrical entities to be manipulated; accessing the geometrical entities of the sub-set of geometrical entities by the second index keys contained the list of second records for the selected cells. The limitations are abstract ideas because they are directed to a mental process. See MPEP 2106.04(a)(2)(III), first bullet example - a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. The claim provides additional limitations on the “geometrical entities of the numerical model” introduced in the preamble of claim 17 lines 2-3, specifically the geometrical entities are manipulated. Here, the term manipulated is referring to changing one or more aspects of the data structure that conceptually represents the geometrical entities, not manipulating actual real world geometrical entities such as facies or faults located in a subsurface region of the earth. In that sense, manipulating data is a mental process that can practically be performed in the human mind or using a piece of paper. The additional steps of “selecting…” and “accessing…” are mental processes in that they can be performed by the human mind similar to “choosing” or “reading” a particular piece of data over another piece of data. There are no additional limitations that may integrate this claim into a practical application because the entire claim is directed to a mental process. There are not additional limitations that may provide significantly more for the same reason. Therefore, claim 24 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 25, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method according to claim 24, wherein the manipulating operations are at least reading and writing. The limitations are abstract ideas because they are directed to a mental process. See MPEP 2106.04(a)(2)(III), first bullet example - a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. The claim provides additional limitations on the “geometrical entities of the numerical model” introduced in the preamble of claim 17 lines 2-3, specifically the geometrical entities are manipulated. Here, the term manipulated is referring to changing one or more aspects of the data structure that conceptually represents the geometrical entities, not manipulating actual real world geometrical entities such as facies or faults located in a subsurface region of the earth. In that sense, manipulating data is a mental process that can practically be performed in the human mind or using a piece of paper. In that context, the additional limitation of the operation including reading and writing does not change the nature of the manipulation operating being of a mental process. There are no additional limitations that may integrate this claim into a practical application because the entire claim is directed to a mental process. There are not additional limitations that may provide significantly more for the same reason. Therefore, claim 25 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 26, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method according to claim 24, wherein collisions between at least a first set of geometrical entities and a second set of geometrical entities are determined according to the following steps: i. selecting one or more cells containing the first set of geometrical entities; ii. selecting one or more cells containing the second set of geometrical entities; iii. determining a set of cells being a union between the set of first selected cells and the set of second selected cells; and iv. for each cell of the set of cells determined in step iii), computing collisions between the geometrical entities indexed in the second index key in the list associated to that cell. The limitations are abstract ideas because they are directed to a mental process. See MPEP 2106.04(a)(2)(III), first bullet example - a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. The claim provides additional limitations on the “geometrical entities of the numerical model” introduced in the preamble of claim 17 lines 2-3, specifically collisions between the geometrical entities are determined. Here, the term “determined” is referring to identifying or more aspects of the objects represented in a  data structure that conceptually represents the geometrical entities. In that sense, determining is a mental process that can practically be performed in the human mind or using a piece of paper through a comparison of some sort. The additional steps of “selecting…”, “selecting…”, “determining” and “computing…” are mental processes in that they can be performed by the human mind similar to “choosing” two data sets and determining and computing by “comparing” them with one another using a particular set of instructions. Here, the comparison involves a “union” which is a mathematical term referring to a mathematical operation in set theory. There are no additional limitations that may integrate this claim into a practical application because the entire claim is directed to a mental process. There are not additional limitations that may provide significantly more for the same reason. Therefore, claim 26 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 27, the claimed invention is directed to an abstract idea without significantly more. The claim recites: A non-transitory computer program product stored on a computer-readable medium and comprising computer-implementable instructions which, when executed by a computer, cause the computer to carry out the method according to claim 1.  Assuming applicant intended the “claim 1” to reference claim 17, the above claim is changing the statutory class of the claim. Under step 1 of the Alice/Mayo test, the preamble is claiming a “non-transitory computer program product”, which falls within the scope of a manufacture under 35 U.S.C. 101. Moving on to step 2A prong one of the analysis, the claim incorporates by reference all of the limitations of claim 17, so the same analysis applies. Moving on to step 2A prong two, the claim has the additional limitations of (1) on a computer-readable medium and (2) when executed by a computer, cause the computer to. Both of these limitations fall within the “apply it” category. See MPEP 2106.04(d) referencing MPEP 2106.05(f)(2) – example (i) A commonplace business method or mathematical algorithm being applied on a general purpose computer. Similar to applying a mathematical algorithm on a general purpose computer, performing specific mathematical calculations or mental processes on a general purpose computer is using a computer as a tool to perform an abstract idea.
If the claim as a whole integrates the recited judicial exception into a practical application, then it would be patent eligible. Here, the claim is generally linked to the technology of predicting the evolution of the geophysical domain, for instance an oil or gas reservoir, when deploying a development plan for the exploitation of the reservoir (Specification [page 2 paragraph 3 lines 1-3]), but, as drafted, the claim only refers to creating records rather than using those records for a practical application, which is generally linking the use of the judicial exception to a particular field of use. See MPEP 2106.04(d) referencing 2106.05(h).
Moving on to step 2B of the analysis, Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of an abstract idea to a particular technological environment or field of use, the analysis is the same. The limitations that were determined to be extra-solution activity will require further analysis.
The only additional limitation falls within the “apply it” category, so no other additional limitations need to be reviewed under a significantly more analysis.
After reviewing the specification and looking at the claim as a whole, there is no indication that this claim is directed to a combination of known elements arranged or organized in an unconventional matter. As drafted and under a broadest reasonable interpretation, generic computer components may be arranged in the conventional manner to perform the claimed limitations. Therefore, looking at the claim as an ordered combination, the limitations do not amount to significantly more than the abstract idea.
For the foregoing reasons, claim 27 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claims 28 and 29, these claims are rejected under 35 U.S.C. 101 for being directed to a data structure, which is data per se. Data per se such as a data structure is not directed to a statutory class. See MPEP 2106.03(I) - Non-limiting examples of claims that are not directed to any of the statutory categories include: Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations.
Cancelation of the claims is suggested to overcome this rejection.


Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 28 and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub 2005/0120013 (Chang).

With respect to claim 28, Chang teaches A data structure stored in a computer-readable storage medium, the data structure being accessible by an application program executable by a computer, the data structure comprising (see generally, method described in FIG. 1  resulting in populating the seismic database at step 114, [0041]-[0054]; with method implemented by executing a sequence of machine readable instructions residing on RAM contained within a CPU 611, [0074]-[0076]): a data storage block for storing a numerical model of a 3D domain having a plurality of geometrical entities (database includes SeismicFeature table 200 and FeaturePolyline table 202, [0054] lines 8-14; purpose of invention is for constructing 3D reservoir models, [0005] line 6; which contains a large number of semantic objects ~10,000, [0017] lines 1-2; implementing a struct such as a table in the programming language C requires at least one data storage block through a MALLOC instruction, [0076] line 13), wherein each geometrical entity is stored in the data storage block as a record having at least a first index key identifying the geometrical entity and coordinates of a location of the geometrical entity in the 3D domain or coordinates of locations in the 3D domain that include at least part of the geometrical entity (as shown in FIG. 2, table 202 stores indices including primary key PK and foreign key FK, [0054] lines 8-11; along with coordinates such as end points of the semantic object, [0051] lines 3-4; these coordinates are a compact way of storing three-dimensional pixels (voxels) representing the semantic object, [0047] lines 3-9), the records for the plurality of geometrical entities being stored in the data storage block as a list of geometrical entities (the records in SeismicFeature table 200 are list of geometrical entities referred to as semantic object, [0054] lines 7-8); and wherein the data storage block includes a list of first records (R-tree spatial index structure may be computed to facilitate retrieval of the structure that approximates a polyline, [0052] lines 3-5), wherein each first record identifies a geometrical entity and includes at least a second index key that stores the first index key such that each first record allows direct access to the corresponding geometrical entity (R-tree is a spatial index structure, so second index is the spatial index, [0052] lines 3-5; which may be used to find the poly line representations in the semantic object database, [0064] lines 1-8).

With respect to claim 29, Chang teaches all of the limitations of claim 28, as noted above. Chang further teaches wherein the first index key identifying each geometrical entity is indexed by a tree structure (first index key is primary key of table 200, [0054] line 6; and index structure such as an R-tree can be computed to facilitate retrieval of these semantic objects, [0052] lines 2-5; see also [0064] lines 1-8).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17-19, 21-22, 24-25, 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2005/0120013 (Chang) in view of "QR-Tree: A hybrid spatial index structure" (Fu)
With respect to claim 17, Chang teaches A method for configuring a data structure stored in a computer readable storage medium (see generally, method described in FIG. 1  resulting in populating the seismic database at step 114, [0041]-[0054]; with method implemented by executing a sequence of machine readable instructions residing on RAM contained within a CPU 611, [0074]-[0076]), the data structure including a data storage block for storing a numerical model of a 3D domain having a plurality of geometrical entities (database includes SeismicFeature table 200 and FeaturePolyline table 202, [0054] lines 8-14; purpose of invention is for constructing 3D reservoir models, [0005] line 6; which contains a large number of semantic objects ~10,000, [0017] lines 1-2; the programming language C implements data structures such as tables 200, 202 on the data storage block level, [0076] line 13), wherein each geometrical entity is stored in the data storage block as a record having at least a first index key identifying the geometrical entity and coordinates of a location of the geometrical entity in the 3D domain or coordinates of locations in the 3D domain that include at least part of the geometrical entity (as shown in FIG. 2, tables 200, 202 store indices including primary key PK and foreign key FK, [0054] lines 8-11; along with coordinates such as end points of the semantic object, [0051] lines 3-4; these coordinates are a compact way of storing three-dimensional pixels (voxels) representing the semantic object, [0047] lines 3-9), the records for the plurality of geometrical entities being stored in the data storage block as a list of geometrical entities (the records in tables 200, 202 are a list of geometrical entities referred to as geologic semantic objects, [0054] lines 7-8; see also description of geologic semantic objects including labels and coordinates, [0019]), the method for configuring the data structure comprising the steps of (see generally, method described in FIG. 1  resulting in populating the seismic database with data and index at step 114, [0041]-[0054]): pre-processing the records in the list of geometrical entities stored in the data storage block, wherein pre-processing the list includes (pre-processing interpreted as steps necessary to populate database (i.e. steps 100-114, FIG. 1 and FIG. 2) before steps of query processing, (i.e. FIGS. 3-5), [0041]-[0054]; such as generating an index to the recorded compact approximations, [0052] lines 1-2).
Chang does not teach defining a grid over a space containing the 3D domain of the numerical model, the grid discretizing the space into a plurality of cells, such that each point of the space of the numerical model is associated to a cell of the grid, and each geometrical entity is contained, in whole or in part, by one or more cells of the grid such that each geometrical entity is associated with the one or more cells in which the geometrical entity, in whole or in part, is located; and generating a null list for each cell of the grid; and sequentially reading each record in the list of geometrical entities stored in the data storage block to determine in which cell(s) of the grid each geometrical entity is located, and for each cell of the grid, generating a list of first records, wherein each first record identifies a geometrical entity, which in whole or in part, is located in each cell and includes at least a second index key that stores the first index key of the associated geometrical entity.
However, Fu teaches defining a grid over a space containing the 3D domain of the numerical model (divide the whole indexing space (S) into n parts, [page 460 col 1 paragraph 9 line 1]; the domain is 3D when k=3 and 2^k becomes a 2^3 tree, [page 460 col 1 paragraph 6 lines 1-4]), the grid discretizing the space into a plurality of cells (subspaces that do not overlap, [page 460 col 1 paragraph 39 line 3]), such that each point of the space of the numerical model is associated to a cell of the grid (n subspaces divide whole indexing space (S), [page 460 col 1 paragraph 9 line 1]), and each geometrical entity is contained, in whole or in part, by one or more cells of the grid (a spatial object P is belong to S_i if (a) P is entirely contained in S_i and S_i is the smallest subspace to entirely envelop P, [page 460 col 2 paragraph 2 line 4-7]) such that each geometrical entity is associated with the one or more cells in which the geometrical entity, in whole or in part, is located (for level i of S_i would be "whole" next level down would be "in part", [page 460 col 2 paragraph 3 lines 1-4]); and generating a null list for each cell of the grid (firstly, rough level partition using quadtree for index space, [page 460 paragraph 5 lines 1-2]; instantiating the four nodes S_1, S_2, S_3, and S_4 an shown FIG. 3, [page 461] using the c programming language code "struct QuadNode" generates a null pointer for the attribute "Crtree Rtree;" for each subspace S_i at level i=1 because Rtree has not been created yet, [page 461 col 1 paragraph 3 line 1]-[page 461 col 2 paragraph 1 line 3]); and sequentially reading each record in the list of geometrical entities stored in the data storage block to determine in which cell(s) of the grid each geometrical entity is located (secondly, uses an R-tree to index the space objects for each subspace that partition produces, [page 460 col 1 paragraph 5 lines 3-4]), and for each cell of the grid, generating a list of first records (for the leaf node of the R-tree the list is <OI_1, MBR_1>, <OI_2,MBR_2>, …, <OI_m,MBR_m>, [page 460 col 2 paragraph 5 lines 2-3]), wherein each first record identifies a geometrical entity, which in whole or in part, is located in each cell (spatial objects r_1 through r_11 in FIG. 3 [page 461] are identified by their OI, which is the spatial objects identifier, [page 460 col 2 paragraph 7 line 1]) and includes at least a second index key that stores the first index key of the associated geometrical entity (index of the object identifier OI_i is the first index key, and index of the minimum bounding rectangle MBR_i is the second index key that stores the first index key OI_i, [page 460 col 2 paragraph 7 lines 1-2]; see for example FIG. 3 where the MBR labeled R_1 through R_4 store the objects r_1 through r_11, [page 461]).
It would have been obvious to one skilled in the art before the effective filing date to combine Chang with Fu because this simple substitution of one known element (QR-trees from Fu, [page 460 col 1 paragraph 6 line 1]) for another (R-trees from Chang, [0052] line 3) to obtain predictable results. Chang is the base reference that teaches all limitations except for defining a grid and indexing based on the grid in the claimed manner. Chang teaches a device and method which differ from the claimed invention by how the geometric entities/semantic objects are indexed. Both an R-tree and QR-tree were known in the art for the functions of improving search capabilities (R-trees described in Fu, [page 459 col 2 paragraph 1 line 1]-[page 460 col 1 paragraph 4 line 5]; and QR-trees described in sections 2.1-2.3 of Fu, [page 460 col 1 paragraph 6 line 1]-[page 462 col 2 paragraph 2 line 14]). One having ordinary skill in the art would have recognized that substituting the known element of a QR-tree in Fu for the R-tree of Chang would have produced the predictable result of preventing overlaps in search space, (Fu [page 460 col 1 paragraph 3 lines 1-5]). Therefore, it would have been obvious to substitute the QR tree generation of Fu (Fu [page 460 col 1 paragraph 6 line 1]) for R-tree population from Chang, (Chang [0052] line 3) to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.
	
	With respect to claim 18, Chang in view of Fu teaches all of the limitations of claim 17, as noted above. Chang does not teach wherein when a cell of the grid contains no geometrical entity, the list of first records for that cell is empty, and when a cell of the grid contains in whole or in part one or more geometrical entities, the list of first records for that cell includes a corresponding number of first records such that there is one first record for each geometrical entity -4-U.S.S.N. 16/643,050April 6, 2022 identified in that cell, and wherein each first record allows direct access to the corresponding geometrical entity.
	However, Fu teaches  wherein when a cell of the grid contains no geometrical entity, the list of first records for that cell is empty, and when a cell of the grid contains in whole or in part one or more geometrical entities, the list of first records for that cell includes a corresponding number of first records such that there is one first record for each geometrical entity identified in that cell (functional limitation is a result of insert statement, if N is a leaf node of the QuadTree then R_Insert(N.PR, P), [page 461 col 2 paragraph 3 lines 1-11]), and wherein each first record allows direct access to the corresponding geometrical entity (inserting record into a leaf node creates a direct access to object through object’s identifier OI, [page 460 col 2 paragraph 6 lines 2-3]; see also [page 460 col 2 paragraph 7 line 1). 
It would have been obvious to one skilled in the art before the effective filing date to combine Chang with Fu because this simple substitution of one known element (QR-trees from Fu, [page 460 col 1 paragraph 6 line 1]) for another (R-trees from Chang, [0052] line 3) to obtain predictable results. Chang is the base reference that teaches all limitations except for defining a grid and indexing based on the grid in the claimed manner. Chang teaches a device and method which differ from the claimed invention by how the geometric entities/semantic objects are indexed. Both an R-tree and QR-tree were known in the art for the functions of improving search capabilities (R-trees described in Fu, [page 459 col 2 paragraph 1 line 1]-[page 460 col 1 paragraph 4 line 5]; and QR-trees described in sections 2.1-2.3 of Fu, [page 460 col 1 paragraph 6 line 1]-[page 462 col 2 paragraph 2 line 14]). One having ordinary skill in the art would have recognized that substituting the known element of a QR-tree in Fu for the R-tree of Chang would have produced the predictable result of preventing overlaps in search space, (Fu [page 460 col 1 paragraph 3 lines 1-5]). Therefore, it would have been obvious to substitute the QR tree generation of Fu (Fu [page 460 col 1 paragraph 6 line 1]) for R-tree population from Chang, (Chang [0052] line 3) to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

	With respect to claim 19, Chang in view of Fu teaches all of the limitations of claim 17, as noted above. Chang does not teach wherein the grid is a structured grid.
	However, Fu teaches wherein the grid is a structured grid (quadtree when k = 2 for 2^k and octree when k=3, [page 460 col 1 paragraph 7 lines 1-2]; includes at least one structured grid when space is initially divided into n parts, [page 460 col 1 paragraph 9 lines 1-2]).
It would have been obvious to one skilled in the art before the effective filing date to combine Chang with Fu because this simple substitution of one known element (QR-trees from Fu, [page 460 col 1 paragraph 6 line 1]) for another (R-trees from Chang, [0052] line 3) to obtain predictable results. Chang is the base reference that teaches all limitations except for defining a grid and indexing based on the grid in the claimed manner. Chang teaches a device and method which differ from the claimed invention by how the geometric entities/semantic objects are indexed. Both an R-tree and QR-tree were known in the art for the functions of improving search capabilities (R-trees described in Fu, [page 459 col 2 paragraph 1 line 1]-[page 460 col 1 paragraph 4 line 5]; and QR-trees described in sections 2.1-2.3 of Fu, [page 460 col 1 paragraph 6 line 1]-[page 462 col 2 paragraph 2 line 14]). One having ordinary skill in the art would have recognized that substituting the known element of a QR-tree in Fu for the R-tree of Chang would have produced the predictable result of preventing overlaps in search space, (Fu [page 460 col 1 paragraph 3 lines 1-5]). Therefore, it would have been obvious to substitute the QR tree generation of Fu (Fu [page 460 col 1 paragraph 6 line 1]) for R-tree population from Chang, (Chang [0052] line 3) to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 21, Chang in view of Fu teaches all of the limitations of claim 18, as noted above. Change does not teach wherein the grid is indexed and a set of lists are indexed according to the index of the grid.
	However, Fu teaches wherein the grid is indexed and a set of lists are indexed according to the index of the grid (first object in FIG. 3(b) shows the data structure with indexes labeled “S_i” and lists labeled “Rt_i”, [page 461 col 1]; note the actual data structure is also described with “struct Rect MBR;” for the index space of the QuadNode and “Crtree Rtree; for the pointer to the R-tree, [page 461 col 1 paragraph 1 lines 1-2]).
It would have been obvious to one skilled in the art before the effective filing date to combine Chang with Fu because this simple substitution of one known element (QR-trees from Fu, [page 460 col 1 paragraph 6 line 1]) for another (R-trees from Chang, [0052] line 3) to obtain predictable results. Chang is the base reference that teaches all limitations except for defining a grid and indexing based on the grid in the claimed manner. Chang teaches a device and method which differ from the claimed invention by how the geometric entities/semantic objects are indexed. Both an R-tree and QR-tree were known in the art for the functions of improving search capabilities (R-trees described in Fu, [page 459 col 2 paragraph 1 line 1]-[page 460 col 1 paragraph 4 line 5]; and QR-trees described in sections 2.1-2.3 of Fu, [page 460 col 1 paragraph 6 line 1]-[page 462 col 2 paragraph 2 line 14]). One having ordinary skill in the art would have recognized that substituting the known element of a QR-tree in Fu for the R-tree of Chang would have produced the predictable result of preventing overlaps in search space, (Fu [page 460 col 1 paragraph 3 lines 1-5]). Therefore, it would have been obvious to substitute the QR tree generation of Fu (Fu [page 460 col 1 paragraph 6 line 1]) for R-tree population from Chang, (Chang [0052] line 3) to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

	With respect to claim 22, Chang in view of Fu teaches all of the limitations of claim 17, as noted above. Chang further teaches wherein the first index key identifying each geometrical entity is indexed by a tree structure (as shown in FIG. 2, the index key of table 202 including primary key PK along with foreign key FK to table 200, which is the primary key of table 200 , [0054] lines 8-11; is indexed by R-tree spatial index, [0052] line 3; which may be searched to find polyline segments in the semantic object database, [0062] lines 7-9).

	With respect to claim 24,  Chang in view of Fu teaches all of the limitations of claim 17, as noted above. Chang does not teach wherein a sub-set of geometrical entities of the numerical model are manipulated using manipulating operations according to the following steps: selecting one or more cells that include the geometrical entities to be manipulated; accessing the geometrical entities of the sub-set of geometrical entities by the second index keys contained the list of second records for the selected cells.
	However, Fu teaches wherein a sub-set of geometrical entities of the numerical model are manipulated using manipulating operations according to the following steps: selecting one or more cells that include the geometrical entities to be manipulated (in the deletion algorithm, select each child node of the parent node, “for each child node of N Do: … IS:=the subspace associated with N’s child”, [page 462 col 1 paragraph 3 lines 13-15]); accessing the geometrical entities of the sub-set of geometrical entities by the second index keys contained the list of second records for the selected cells (once you found the N using the second index N.child, use recursive call “Delete(N.child, P)”, [page 462 col 1 paragraph 3 line 19], to delete from the R-tree “R_Delete(N.PR, P), [page 462 col 1 paragraph 3 line 6]).
It would have been obvious to one skilled in the art before the effective filing date to combine Chang with Fu because this simple substitution of one known element (QR-trees from Fu, [page 460 col 1 paragraph 6 line 1]) for another (R-trees from Chang, [0052] line 3) to obtain predictable results. Chang is the base reference that teaches all limitations except for defining a grid and indexing based on the grid in the claimed manner. Chang teaches a device and method which differ from the claimed invention by how the geometric entities/semantic objects are indexed. Both an R-tree and QR-tree were known in the art for the functions of improving search capabilities (R-trees described in Fu, [page 459 col 2 paragraph 1 line 1]-[page 460 col 1 paragraph 4 line 5]; and QR-trees described in sections 2.1-2.3 of Fu, [page 460 col 1 paragraph 6 line 1]-[page 462 col 2 paragraph 2 line 14]). One having ordinary skill in the art would have recognized that substituting the known element of a QR-tree in Fu for the R-tree of Chang would have produced the predictable result of preventing overlaps in search space, (Fu [page 460 col 1 paragraph 3 lines 1-5]). Therefore, it would have been obvious to substitute the QR tree generation of Fu (Fu [page 460 col 1 paragraph 6 line 1]) for R-tree population from Chang, (Chang [0052] line 3) to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

	With respect to claim 25, Chang in view of Fu teaches all of the limitations of claim 24, as noted above. Chang further teaches wherein the manipulating operations are at least reading (retrieve corresponding semantic objects, [0059] lines 3-4).
	Chang does not teach wherein the manipulating operations are at least writing.
	However, Fu teaches wherein the manipulating operations are at least writing (deletion is a manipulation operation that requires writing, [page 462 col 1 paragraphs 2-3]).
It would have been obvious to one skilled in the art before the effective filing date to combine Chang with Fu because this simple substitution of one known element (QR-trees from Fu, [page 460 col 1 paragraph 6 line 1]) for another (R-trees from Chang, [0052] line 3) to obtain predictable results. Chang is the base reference that teaches all limitations except for defining a grid and indexing based on the grid in the claimed manner. Chang teaches a device and method which differ from the claimed invention by how the geometric entities/semantic objects are indexed. Both an R-tree and QR-tree were known in the art for the functions of improving search capabilities (R-trees described in Fu, [page 459 col 2 paragraph 1 line 1]-[page 460 col 1 paragraph 4 line 5]; and QR-trees described in sections 2.1-2.3 of Fu, [page 460 col 1 paragraph 6 line 1]-[page 462 col 2 paragraph 2 line 14]). One having ordinary skill in the art would have recognized that substituting the known element of a QR-tree in Fu for the R-tree of Chang would have produced the predictable result of preventing overlaps in search space, (Fu [page 460 col 1 paragraph 3 lines 1-5]). Therefore, it would have been obvious to substitute the QR tree generation of Fu (Fu [page 460 col 1 paragraph 6 line 1]) for R-tree population from Chang, (Chang [0052] line 3) to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 27, there is no claim 1. However, assuming applicant meant claim 17, Chang in view of Fu teaches all of the limitations of claim 17, as noted above. Chang further teaches a non-transitory computer program product stored on a computer-readable medium and comprising computer-implementable instructions which, when executed by a computer, cause the computer to carry out the method (method may be implemented on a computer by executing instructions, [0074] lines 1-3; the instructions stored on machine readable storage media, [0076] lines 1-3).


Claim(s) 20 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2005/0120013 (Chang) in view of "QR-Tree: A hybrid spatial index structure" (Fu) in further view of U.S. Pub. 2011/0202539 (Salemann)

	With respect to claim 20, all of the limitations of claim 18 are taught by Chang in view of Fu, as noted above. Chang and Fu do not teach wherein the structured grid is a Cartesian structured grid.
However, Salemann teaches wherein the structured grid is a Cartesian structured grid (as can be seen in FIG 1A, the real world space 110 is divided up into cubic volume units 112 that can be mapped to voxels 122, and as can be seen in FIG. 3A these voxels map shapes using x, y, and z which is the three dimensional Cartesian coordinate system). 
It would have been obvious to one skilled in the art before the effective filing date to combine Chang in view of Fu with Salemann because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Chang in view of Fu discloses a system that teaches all of the claimed features except that the voxels or quadtrees map entities in a Cartesian coordinate system. In the background section Salemann teaches a conventional GIS database that corresponds to the vector based manner in which Chang stores data, [0002] lines 1-13. Salemann further teaches that although conventional wisdom holds that that vector based storage allows for more analysis capability than raster based storage mechanisms, (Salemann [0004] lines 4-5), it can be mathematically shown that as information density approaches infinity, storage space requirements for the voxel database 130 approaches ( effectively equals) a theoretical minimal storage space required by the imagery (and/or data elements being stored), (Salemann [0054] lines 1-5; see also FIG. 3B). Each regular volumetric unit of the real-world volumetric space can be mapped to a voxel in a storage volumetric space, in order to implement this invention, (Salemann, [0008] lines 6-7). Thus, a person having skill in the art would have a reasonable expectation of successfully increasing the information density of the generated database in the system and method of Chang (Chang [0054] lines 1-2) by modifying Chang in view of Fu to include the hybrid database that stores some geospatial information in voxel records (a raster based storage format) and other geospatial information in a feature records (a vector based storage format), where the voxels are determined by dividing a volumetric space up into regular volume units (Salemann [0008] lines 3-5) that are mapped to shapes that have shape attributes such as x, y, and z (Salemann FIG. 3A, where 3A is referenced at paragraph [0049]). Therefore, it would have been obvious to combine Chang in view of Fu with Salemann to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.
	
With respect to claim 23, Chang in view of Fu teaches all of the limitations of claim 17, as noted above. Chang in view of Fu does not teach wherein a post-processing method is carried out according to the following steps: for each geometrical entity stored in the data storage block, appending to each geometrical entity a list of second records having at least a third index key wherein: the list of second records includes a second record for each cell of the grid satisfying that the coordinates of the location of the geometrical entity or the coordinates of the locations of part of the geometrical entity are located within the cell, and the third index key of each second record stores an index of the cell according to the previous condition. 
However, Salemann teaches wherein a post-processing method is carried out according to the following steps (after creating the index in pre-processing, respond to a query to create a hybrid response, [0032] lines 11-13; hybrid table is an index in it may be used for future queries removing necessity of bifurcating future queries, [0034] lines 9-14): for each geometrical entity stored in the data storage block, appending to each geometrical entity a list of second records having at least a third index key wherein (create/materialize a hybrid table for a given query such as hybrid table 198 in FIG. 1C where the primary key is feature identifier, [0034] lines 1-5; or where voxel identifier is primary key, [0035] lines 1-5):  the list of second records includes a second record for each cell of the grid satisfying that the coordinates of the location of the geometrical entity or the coordinates of the locations of part of the geometrical entity are located within the cell (each row of hybrid table 198 "satisfies" the condition that the record represents both a feature from records 130 and voxels from records 134, [0034] lines 1-2; as shown in FIG. 1C, a row of table 198, only joins data from 130 with 134 if the feature is located in those voxels, [0034] lines 3-9), and the third index key of each second record stores an index of the cell according to the previous condition (FIG. 1C shows a diagram for indexing between voxels and features, [0033] lines 1-3; combining of data between different databases 130, 134 and data sets (196, 197) is bidirectional, [0035] lines 1-5).
It would have been obvious to one skilled in the art before the effective filing date to combine Chang in view of Fu with Salemann because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Chang in view of Fu discloses a system that teaches all of the claimed features except for re-indexing entities/objects/features back to cells/fields/voxels, as in the third column of records in FIG. 8 of the drawings. The background section of Salemann teaches a conventional GIS database that corresponds to the vector based manner in which Chang stores data, [0002] lines 1-13. Salemann also teaches the conventional raster based storage, (Salemann [0003] lines 1-2), which is similar to Fu, (FIG. 3 of Fu, [page 461]). Salemann further teaches that although conventional wisdom holds that that vector based storage allows for more analysis capability than raster based storage mechanisms, (Salemann [0004] lines 4-5), it can be mathematically shown that as information density approaches infinity, storage space requirements for the voxel database 130 approaches (effectively equals) a theoretical minimal storage space required by the imagery (and/or data elements being stored), (Salemann [0054] lines 1-5; see also FIG. 3B). In order to implement this invention, indexing is maintained between features and voxels (Salemann, [0033] lines 1-2), thus allowing bi-directional navigability, (Salemann [0035] lines 3-5). Thus, a person having skill in the art would have a reasonable expectation of successfully increasing the information density of the generated database in the system and method of Chang (Chang [0054] lines 1-2) and Fu (FIG. 3 of Fu, [page 461]) by modifying Chang in view of Fu to include the hybrid (i.e. joined) tables (Salemann [0033]-[0035]). Therefore, it would have been obvious to combine Chang with Salemann to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. 2005/0120013 (Chang) in view of  "QR-Tree: A hybrid spatial index structure" (Fu) in further view of “GPCD:Grid-based Predictive Collision Detection for Large-scale Environments in Computer Games” (Yu).
	With respect to claim 26, Chang in view of Fu teaches all of the limitations of claim 17, as noted above. Neither Chang nor Fu teaches wherein collisions between at least a first set of geometrical entities and a second set of geometrical entities are determined according to the following steps: i. selecting one or more cells containing the first set of geometrical entities; ii. selecting one or more cells containing the second set of geometrical entities; iii. determining a set of cells being a union between the set of first selected cells and the set of second selected cells; and iv. for each cell of the set of cells determined in step iii), computing collisions between the geometrical entities indexed in the second index key in the list associated to that cell.
However, Yu teaches wherein collisions between at least a first set of geometrical entities and a second set of geometrical entities are determined according to the following steps (Grid-based predictive collision detection algorithm (GPCD) is proposed to detect all the object pairs < oi, oj, ti >: which have a non-zero probability to collide in the future time interval [t, t+h], [page 1026 col 1 paragraph 2 lines 1-4]): selecting the cells containing the first set of geometrical entities; ii. selecting the cells  containing the second set of geometrical entities (GPCD first selects the object o, referred to as o(t), and each object o_i, referred to as o_i(t), that could intersect object o, [page 1026 col 1 paragraph 3 lines 1-6]); iii. determining the set of cells being the union between the set of first selected cells and the set of second selected cells (3.2 determine candidate list - the algorithm calculates the intersection of the grid cell with the bounding rectangle. If the grid cell intersects the bounding rectangle, (i)the grid cell stores the object id and (ii) the object adds the grid cell id. The candidate list of the object o consists of all the objects whose bounding boxes share the same grid cell with that of the object o, [page 1026 col 1 paragraph 4 lines 6-11]); iv. for each cell of the set of cells determined in step iii), computing collisions between the geometrical entities indexed in the second index key in the list associated to said cell (3.3 space intersection test, After the algorithm obtains the candidate list of the object o, space intersection test is applied to eliminate the false candidates, [page 1026 col 2 paragraph 1 lines 1-2]).
It would have been obvious to one skilled in the art before the effective filing date to combine Chang in view of Fu with Yu because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Chang in view of Fu discloses a system and method that teaches all of the claimed features except for collision detection. Yu mentions that collision detection is a fundamental problem in computational geometry, [page 1025 col 1 paragraph 1 lines 1-2], and further describes a motivation to improve predictive collision detection in using predictive queries in the database area, [page 1025 col 2 paragraph 1 line 1-2]. A person having skill in the art would have a reasonable expectation of successfully increasing functionality of the generated database in the system and method of Chang in view Fu by modifying Chang in view of Fu to include grid-based predictive collision detection algorithm of Yu, (Yu, [page 1025 col 2 paragraph 2 lines 1-5]). Therefore, it would have been obvious to combine Chang in view of Fu with Yu to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Geographic information systems in business (Pick) – Chapter 5 discusses various hybrid geospatial data systems and indexing those systems, [pages 80 – 102]; discusses “field-based” models that use a grid versus “object-based” models that describe discrete objects, [page 82 paragraph 2 lines 1-8], describes a hybrid data model , [page 84 paragraph 3 lines 1-8]; and different data model options presented in FIG. 7, [page 95]. 
US 20150356088 A1 (Berkhin) – FIG. 1 and FIG. 2 show a tile index and an entity search index.
US 10311088 B1 (Fowler) – Primary and secondary index describe portions of grid that entirely contain object and partially contain object respectively, [col 3 ln 1-23].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL EMERSON MILLER whose telephone number is (408)918-7548. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M./Examiner, Art Unit 2148                                                                                                                                                                                                        

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148